DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the communication filed on May 2, 2022. Claims 1, 7, and 20 are amended. Claims 6 and 15 are canceled. Examiner withdraws the Double Patenting rejection as Terminal Disclaimer was filed and approved on 09/15/2021. 
Claims 1-5, 7-14, and 16-20 are pending.
Response to Arguments
Applicant's arguments filed on 05/02/2022 regarding 35 USC 103(a) type rejections for claims 1-5, 7-14, and 16-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn
REASONS FOR ALLOWANCE
Claims 1-5, 7-14, and 16-20 are allowed.  
The prior art of record, Cardonha ‘180, Hill ‘897, Zlati ‘698, Donovan ‘084, fail to teach or fairly suggest, the limitation of a resource capacity reassignment component configured to: obtain an incremental indicator indicative of a plurality of fixed increments, each fixed increment comprising a respective portion of the computing resources to be reassigned at a given time; incrementally reassign the computing resources, from the source server farm to the target server farm, in the plurality of fixed increments, wherein the resource capacity reassignment component is configured to incrementally reassign all of the computing resources from the source server farm to the target server farm, in the plurality of fixed increments, independently of a processing load on the source server farm; and a database move component configured to for each given fixed increment of the plurality of fixed increments, determine that the given fixed increment has been reassigned to the target server farm, and in response to the determination, move a set of the content databases corresponding to the given fixed increment of computing resources from the source server farm to the target server farm, in the specific manner and combinations recited in claims 1-5, 7-14, and 16-20.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of the limitation of a resource capacity reassignment component configured to: obtain an incremental indicator indicative of a plurality of fixed increments, each fixed increment comprising a respective portion of the computing resources to be reassigned at a given time; incrementally reassign the computing resources, from the source server farm to the target server farm, in the plurality of fixed increments, wherein the resource capacity reassignment component is configured to incrementally reassign all of the computing resources from the source server farm to the target server farm, in the plurality of fixed increments, independently of a processing load on the source server farm; and a database move component configured to for each given fixed increment of the plurality of fixed increments, determine that the given fixed increment has been reassigned to the target server farm, and in response to the determination, move a set of the content databases corresponding to the given fixed increment of computing resources from the source server farm to the target server farm, in the, as recited in the specific manner and combinations recited within the claims  1-5, 7-14, and 16-20. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455